                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

MAXUS METROPOLITAN, LLC,                  )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )    Case No: 20-cv-00095-FJG
                                          )
TRAVELERS PROPERTY CASUALTY               )
COMPANY OF AMERICA,                       )
                                          )
      Defendant.                          )

              SUGGESTIONS IN SUPPORT OF TRAVELERS
           PROPERTY CASUALTY COMPANY OF AMERICA’S
     MOTION TO EXCLUDE EXPERT TESTIMONY OF CHUCK HOWARTH

Dale L. Beckerman, MO Bar #26937              Brenen G. Ely (pro hac vice)
Daniel E. Hamann, MO Bar #28164               Kenneth W. Boyles, Jr. (pro hac vice)
DEACY & DEACY, LLP                            ELY & ISENBERG, LLC
920 Main Street, Suite 1000                   3500 Blue Lake Drive, Suite 345
Kansas City, Missouri 64105                   Birmingham, Alabama 35243
Telephone: (816) 421-4000                     Telephone: (205) 313-1200
Facsimile: (816) 421-7880                     Facsimile: (205) 313-1201
dlb@deacylaw.com                              bely@elylawllc.com
deh@deacylaw.com                              kboyles@elylawllc.com

        Attorneys for Defendant Travelers Property Casualty Company of America




      Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 1 of 24
                                      TABLE OF CONTENTS

I.      INTRODUCTION……………………………………………………………………….5

II.     LEGAL STANDARD…………………………………………………………………….7

III.    ARGUMENT……………………………………………………………………………..8

        A.      Howarth is not Qualified to Testify as to the Fire’s Behavior or Any
                Disputed Causation Issues………………...………………………………………8

        B.          Howarth’s Opinions are not Based on Sufficient Facts or Reliable
                    Methodology…………………….……………………………………………….10

        C.          Howarth’s Proffered Opinions are Inadmissible Conclusions of Law……...…….12

               1.         Howarth’s Legal Conclusions as to Contract Construction and
                          Interpretation Are Due to be Excluded………………….………………..13

               2.         Howarth’s Statements Regarding Intent and Travelers
                          Investigation and Handling of the Claim Are Due to Be Excluded….……16

       D.       Howarth’s “Summary of Opinions About the Handling of the Fire
                Claim” are not Based on Sufficient Facts………………………...………….17

       E.       Howarth’s Opinions are Inadmissible Due to Plaintiff’s Failure to Comply
                with the Requirements of Federal Rule of Civil Procedure 26(a)(2)…...…………18

IV.     CONCLUSION…………………………………………………………………………21




                                                 2


            Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 2 of 24
                                TABLE OF AUTHORITIES
Cases

1st Source Bank v. First Resource Fed. Credit Union, 167 F.R.D. 61 (N. D. Ind. 1996)…….19, 20

Am. Auto. Ins. Co. v. Omega Flex, Inc., 783 F.3d 720 (8th Cir. 2015)…………………………….10

Am. Home Assur. Co. v. Federal Ins. Co., No. 06-3237-CV-W-FJG,
2007 WL 1459816 (W.D. Mo. May 15, 2007)……………………………………………14, 15, 17

Carneal v. Travelers Cas. Ins. of Am. No. 5:12-CV-00174,
2013 WL 5939879 (W.D. Ky. Nov. 5, 2013)…………………….…………………………….9, 15

China Res. Prods. (U.S.A.) Ltd. v. Fayda Int’l, Inc., 856 F. Supp. 856 (D. Del. 1994)………...….19

Cole v. Owners Insurance, 326 F. Supp. 3d 1307 (N.D. Ala. Mar. 29, 2018)……………………..15

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)………………………….7, 8

Glastetter v. Novartis Pharm. Corp., 252 F.3d 986 (8th Cir. 2001) …………………………...…10

Hallmark Cards, Inc. v. Monitor Clipper Partners, LLC No. 08-0840-CV-W-ODS,
2012 WL 3047308 (W.D. Mo. July 25, 2012)……………………………………………………16

Haman, Inc. v. Chubb Custom Ins. Co., No. 2:18-CV-01534-KOB,
2021 WL 913338 (N.D. Ala. Mar. 10, 2021) ……………………………..………………...…9, 15

Hanifl v. Ethicon, Inc., No. 4:20-CV-00527-DGK,
2021 WL 830183 (W.D. Mo. Mar. 4, 2021)……………………………………………………….8

Hogan v. AT&T, 812 F.2d 409 (8th Cir. 1987) ...…………………………………………………17

In re: Acceptance Insurance Companies Securities Litigation, 423 F.3d 899 (8th Cir. 2005) ……13

In Re RFC & ResCap Liquidating Tr. Litig.,
No. 13-CV-3451 (SRN/HB), 2018 WL 4489685, (D. Minn. Sept. 19, 2018) ……………….…...16

J.B. Hunt Transp., Inc. v. Gen. Motors Corp., 243 F.3d 441 (8th Cir. 2001)……………………...12

J.E. Jones Const. Co. v. Marsh USA, Inc.,
4:06CV1759 HEA, 2008 WL 2225732 (E.D.Mo. 2008)…...…………………………………….13

Jackson v. Mizuho Orthopedic Sys., Inc.,
No. 11-00799-CV-W-GAF, 2012 WL 13028557 (W.D. Mo. Aug. 22, 2012).……… 13, 14, 16, 17



                                              3


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 3 of 24
Tactical Stop-Loss LLC v. Travelers Cas. & Sur. Co. of Am.,
No. 08-0962-CV-W-FJG, 2010 WL 427779 (W.D. Mo. Feb. 2, 2010) ……….………..8, 9, 18, 21

Upsher-Smith Labs, Inc. v. Mylan Labs, Inc., 944 F. Supp. 1411 (D. Minn. 1996)……………….19

Rules and Statutes

Federal Rule of Civil Procedure 26……………………………………………….. 6, 18, 19, 21, 22

Federal Rule of Civil Procedure Rule 37…………………………………………………………19

Federal Rule of Evidence 403………………………………………………………………...10, 22

Federal Rule of Evidence 702 ……………………………………………………… 5, 7, 8, 10, 14




                                          4


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 4 of 24
       Defendant Travelers Property Casualty Company of America (“Travelers”), pursuant to

Rule 702 of the Federal Rules of Evidence, submits the following Suggestions in Support of its

Motion to Exclude Expert Testimony of Chuck Howarth:

I.     INTRODUCTION

       Through the present lawsuit, Maxus Metropolitan, LLC (“Maxus” or “Plaintiff”) asserts

claims against Travelers arising from a September 27, 2018 fire that destroyed a stand-alone

building known as “Phase 6,” which is one of three buildings that make up the multi-building

apartment complex known as The Metropolitan located in Birmingham, Alabama. The Phase 6

building was connected to one of the other buildings of the Metropolitan by an open-air walkway.

There was no other connection between the Phase 6 building that burned and the other buildings,

and their interiors were not connected in any way. At the time of the fire, the Phase 6 was under

construction. The other buildings of the Metropolitan that were not involved in the fire were at

various stages of completion with some under construction and other occupied by tenants.

       Travelers has already paid over $6,000,000 in insurance proceeds as a result of the fire that

burned Phase 6. Plaintiff now claims to be entitled to more money for alleged soot and char

contamination in the interiors of other buildings that did not catch fire. After investigating the soot

and char claim, Travelers determined that soot and char from the fire had not infiltrated into the

other buildings as Maxus and its consultants claimed.

       On December 19, 2019, Plaintiff filed this action in the Circuit Court of Clay County,

Missouri, which was removed to this Court on February 11, 2020. Plaintiff has asserted a breach

of contract as well as a vexatious refusal to pay claim against Travelers.

       On or about April 15, 2019, Plaintiff entered into an Appraisal Employment Agreement

(“Agreement”) with The Howarth Group, whereby it retained Howarth and his company (The

                                                  5


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 5 of 24
Howarth Group) as “their appraiser for the purpose of determining the amount of the loss and for

presenting this valuation to the appraisal panel and/or the Carrier.” Ex. 1. Pursuant to the

Agreement, Plaintiff “acknowledge[d] that [The Howarth Group] will not act as an advocate on

their behalf, but will present to the appraiser appointed by the Carrier as well as to the umpire, its

conscientious, impartial and well-considered opinions.” Ex. 1 ¶ 1. Howarth (and his company)

continued in the role as Plaintiff’s appraiser well after Plaintiff filed suit, and on March 19, 2020,

Howarth maintained that his “role ha[d] not changed from day one.” Ex. 2.

       On October 6, 2020, Plaintiff filed its expert witness disclosures designating Chuck

Howarth (“Howarth”) as one of its expert witnesses. (Doc. 34). Howarth provided a five-page

report, which purports to provide a summary of his opinions regarding the cause of loss, calculation

of damages, and Travelers’ investigation and handling of Plaintiff’s claim. See Ex. 3. (“Expert

Report of Church Howarth, CPCU”). Howarth’s proposed testimony does not provide a finite

number of opinions but, instead, falls into three general categories: (1) assessing the cause and

extent of damage to the Metropolitan; (2) opining as to the valuation of Plaintiff’s claimed damage;

and (3) assessing Travelers’ investigation and handling of Plaintiff’s insurance claim (i.e., opining

whether Traveler’s handling of the Plaintiff’s claim constituted bad faith). See Ex. 3.

       Howarth overstepped the boundaries for expert testimony in several respects: (1) Howarth

is not qualified to offer opinions as to disputed causation issues; (2) Howarth’s testimony is not

based on sufficient facts or reliable methodology; and (3) Howarth’s opinions relating to contract

interpretation, Travelers’ intent, and Travelers’ investigation and handling of Plaintiff’s insurance

claims are inadmissible legal conclusions. In addition, Howarth’s report fails to comply with the

mandatory requirements of Federal Rule of Civil Procedure 26(b) and the Court’s Amended




                                                  6


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 6 of 24
Scheduling Order. (Doc. 44). In turn, Howarth’s report is due to be struck, and he should be

excluded from testifying as an expert in this case.

II.    LEGAL STANDARD

       Federal Rule of Evidence 702 governs admissibility of expert testimony. See Fed. R. Evid.

702. Under Rule 702, expert testimony is admissible if:

       (a)     the expert's scientific, technical, or other specialized knowledge will help
               the trier of fact to understand the evidence or to determine a fact in issue;

       (b)     the testimony is based on sufficient facts or data;

       (c)     the testimony is the product of reliable principles and methods; and

       (d)     the expert has reliably applied the principles and methods to the facts of
               the case.

FED. R. EVID. 702

       In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court established a

gatekeeping responsibility on district courts to make “a preliminary assessment of whether the

reasoning or methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology properly can be applied to the facts in issue.” 509 U.S. 579, 592–93

(1993); See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147, 149 (1999) (holding that

district court’s gatekeeping responsibility applies not only to scientific testimony but also to

technical and specialized knowledge).

       The Eighth Circuit Court of Appeals has stated that proposed expert testimony must meet

three criteria to be admissible under Rule 702. Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686

(8th Cir.2001). “First, evidence based on scientific, technical, or other specialized knowledge must

be useful to the finder of fact in deciding the ultimate issue of fact.” Lauzon, 270 F.3d at 686

(citation omitted). “Second, the proposed witness must be qualified to assist the finder of

                                                 7


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 7 of 24
fact.” Id. (citation omitted). “Third, the proposed evidence must be reliable or trustworthy in an

evidentiary sense, so that, if the finder of fact accepts it as true, it provides the assistance the finder

of fact requires.” Id. (internal quotation marks omitted). “In other words, the proponent must show

that the expert's opinions are relevant, the expert is qualified to offer them, and ‘the methodology

underlying [her] conclusions is scientifically valid.’” Hanifl v. Ethicon, Inc., No. 4:20-CV-00527-

DGK, 2021 WL 830183, at *1 (W.D. Mo. Mar. 4, 2021) (alteration in original) (citing Marmo v.

Tyson Fresh Meats, Inc., 457 F.3d 748, 757–58 (8th Cir. 2006)) (holding expert precluded from

testifying in the form of legal conclusion).

        The touchstone of Rule 702 is the helpfulness of the expert testimony (i.e., whether it will

assist the trier of fact to understand the evidence or to determine a fact in issue). See Nichols v.

Am. Nat’l Ins. Co., 154 F.3d 875, 882 (8th Cir. 1998). Therefore, specific subject areas of proposed

expert testimony must be examined to ascertain whether each is sufficiently tied to the facts of the

case and will be helpful to the trier of fact. See Daubert, 509 U.S. at 597 (“trial judge [assigned]

the task of ensuring that an expert’s testimony both rests on a reliable foundation and is relevant

to the task at hand”).

III.    ARGUMENT

        A.      Howarth is not Qualified to Testify as to the Fire’s Behavior or Any Disputed
                Causation Issues

        “The proponent of expert evidence must show by a preponderance of the evidence that the

expert is qualified to render his opinion and the methodology underlying his conclusions is valid.”

Tactical Stop-Loss LLC v. Travelers Cas. & Sur. Co. of Am., No. 08-0962-CV-W-FJG, 2010 WL

427779, at *3 (W.D. Mo. Feb. 2, 2010) (citing Marmo v. Tyson Fresh Meats, Inc., 457 F. 3d 748,

857-58 (8th Cir. 2006)). Howarth is a public adjuster and appraiser. Ex. 3. He holds a degree in

theology from Holmes Bible College (Greenville, South Carolina). Ex. 3. He is not an engineer,
                                                    8


          Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 8 of 24
fire dynamics expert, or industrial hygienist. Howarth does not have a degree or any formal training

in any scientific field. According to Howarth’s curriculum vitae, Howarth has expert witness and

insurance claims adjusting experience in building damage valuation, business interruption

calculation, and appraising the values of property insurance claims. Ex. 3. Although Howarth may

have experience in assessing the value of Plaintiff’s alleged damages, neither Howarth’s report

nor his curriculum vitae reveals any experience qualifying Howarth to testify as to any alleged

cause of loss. Accordingly, Howarth’s causation opinions must be struck in their entirety. See

Tactical Stop-Loss, 2010 WL 427779, at *4.

       In fact, two district courts have found Howarth unqualified to offer expert testimony as to

causation. In Carneal v. Travelers Cas. Ins. of Am. No. 5:12-CV-00174, 2013 WL 5939879, at *3

(W.D. Ky. Nov. 5, 2013), the Western District of Kentucky found that “[t]o the extent [Howarth]

intend[ed]” to render an opinion as to the cause of loss in a case involving a dispute as to whether

water damage was attributable to storm damage or the improper installation of an EPDM rubber

membrane roof, his testimony would be excluded. Carneal, 2013 WL 5939879, at *3. There, the

court found that “Plaintiffs ha[d] not shown that Howarth is qualified to render such an opinion,

nor [was] the [c]ourt satisfied that such testimony rest[ed] on a reliable foundation in Howarth's

professional knowledge and experience.” Id.

       Most recently, the Northern District of Alabama reached a similar result and excluded

Howarth’s testimony as to the disputed cause of loss. See Haman, Inc. v. Chubb Custom Ins. Co.,

No. 2:18-CV-01534-KOB, 2021 WL 913338, at *1 (N.D. Ala. Mar. 10, 2021). In that case, the

court determined that Howarth was “not qualified by education or experience to give an opinion

as to whether winds caused damage to the roof or whether smoke deposited soot in all 80 rooms

of [Plaintiff’s] motel building.” Haman, Inc., 2021 WL 913338, at *3.

                                                 9


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 9 of 24
         Howarth clearly lacks the experience necessary to give expert testimony under Daubert

and Rule 702 as to a disputed cause of loss. Therefore, given Howarth’s lack of experience, his

statements regarding any cause of alleged damage must be struck from his report, and he is due to

be excluded from testifying as to the disputed cause of loss in the present case.

         B.        Howarth’s Opinions are not Based on Sufficient Facts or Reliable
                   Methodology

         Notwithstanding the fact that Howarth is unqualified to testify as to disputed causation, he

provides no discernible methodology or foundation in formulating such opinions. Instead,

Howarth’s opinions regarding causation are inadmissible speculation and subjective beliefs.

Courts must “separate[] expert opinion evidence based on ‘good grounds’ from subjective

speculation that masquerades as scientific knowledge.” Glastetter v. Novartis Pharms. Corp., 252

F. 3d 986, 989 (8th Cir. 2001). “[E]xpert testimony that is connected to existing data only by a

bare assertion resting on the authority of the expert” should be rejected. People v. Ramirez, 155

P.3d 371, 379 (Colo. 2007) (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)). That is

because Rule 702 requires that expert testimony be helpful to the trier of fact. See Fed. R. Evid.

702. Such conclusory opinions amount to “ipse dixit” opinions, which “‘provide little assistance

to the jury,’ as Rule 702(a) requires, and ‘may run afoul’ of Rule 403 if the jury affords it more

weight than warranted.” See Am. Auto. Ins. Co. v. Omega Flex, Inc., 783 F.3d 720, 725 (8th Cir.

2015).

         Howarth’s Report contains the following unsupported statements and opinions:

                  These plumbing lines, which are normally bright white, were gray and this
                   discoloration grew darker as I moved toward phase-5, which would have been the
                   direction from which much of the smoke would have flowed through phase-4 .

Ex. 3, p. 2.



                                                 10


          Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 10 of 24
                  These broken windows were one of the pathways the heated smoke used to enter
                   phase-5 and the other phases.

                  The Travelers adjusting team ignored the visible smoke stains in the hallways and
                   apartment rooms and took no steps to determine what these stains were caused by.

Ex. 3, p. 3.

                  The phase-5 roof was badly damaged from fire embers and water. The exterior
                   siding, especially the side that faced phase-6, was damaged by the fire and heat, as
                   well as the water from the high-pressure hoses being used by the fire department in
                   their effort to try to save phase-5 from being also reduced to ashes.

                  Phases 1-4 – The cost to return the donut building and phase-4 to the exact condition
                   that each was in prior to the fire, which unfortunately has to include for the donut
                   building the opening up all wall and ceiling cavities for removal of the soot/char
                   damages from this subject fire, is [$]21,748,010.34. (The best I can determine at
                   this time).

                  Phase 5 - The cost to repair phase-5 to a condition less than what it was in at the
                   time of the loss, but a compromised condition that the insured felt they could live
                   with given the disastrous delays being experienced to the resolution of this claim,
                   is [$]4,615,318.43, (the best I can determine at this time).

                  Phase-6 - The cost to return phase-6 to the exact condition that it was in prior to the
                   fire is [$]7,002,693.00, (The best I can determine at this time).

                  The valuation of the actual damage by the Travelers adjusting team at
                   [$]3,519,607.19 was not even close to accurate, and overlooked a lot of the damage
                   from fire, smoke and water to all six (6) of the building phases.

Ex 3, p. 4.

                  Travelers’ adjusting team's insufficient investigation into the condition of all of the
                   five (5) remaining building phases, and the extent of the fire, smoke and water
                   damages, resulted in distorted and incorrect conclusions about the overall loss.
                   There was and is abundant visual evidence on site of the extensive nature of the
                   smoke and water damages that they overlooked.

                  This kind of conduct is awful, and has resulted in extensive damages to this
                   policyholder.

Ex. 3, p. 5.



                                                     11


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 11 of 24
        Each of these statements from Howarth’s report are neither based on sufficient facts or data

nor the product of reliable principles. In fact, there is no way to discern whether Howarth reliably

applied any principles and methods to the facts of the case. Howarth did not conduct any

independent analysis in determining either the need for or scope of any purported damage to the

Metropolitan. Howarth did not compile any facts to support his cause of loss opinions and did not

conduct any inquiry to rule out other, non-covered causes of loss.

        Moreover, because Howarth’s opinions as to causation and damages are based upon the

inadmissible opinions and conclusions of the report of one of Plaintiff’s other expert witnesses,

Thomas Irmiter, they should be discounted as well. In addition to statements regarding the extent

of damage to the Metropolitan, Howarth has included the following statements in his report, which

are based solely upon Irmiter’s opinions:

       It was determined from the FBS sampling and lab analysis that all of these visible stains
        were in fact smoke and soot/char stains that resulted from the subject fire. Additionally,
        and unfortunately for the insured, it was discovered that smoke and soot was also present
        inside wall and ceiling cavities in all building phases where drywall finishes had been
        installed.

Ex. 3, p. 3.

        Similar to Howarth’s conclusory statements, Howarth’s statements based solely on

Irmiter’s inadmissible opinions are also due to be excluded. See J.B. Hunt Transp., Inc. v. Gen.

Motors Corp., 243 F.3d 441, 444 (8th Cir. 2001) (district court properly excluded proffered

expert’s testimony, which was “inextricably linked” and “derivative” of another expert’s excluded

testimony). Because such cause of loss opinions of Irmiter are inadmissible, Howarth may not

bootstrap Irmiter’s inadmissible opinions as his own. Accordingly, such statements are due to be

struck from Howarth’s report, and he is further due to be excluded from testifying as to the disputed

cause of loss in the present case.

                                                 12


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 12 of 24
        C.       Howarth’s Proffered Opinions are Inadmissible Conclusions of Law.

        “[E]xpert testimony on legal matters is not admissible.” S. Pine Helicopters, Inc. v.

Phoenix Aviation Managers, Inc., 320 F.3d 838, 841 (8th Cir. 2003) (citing United States v.

Klaphake, 64 F.3d 435, 438–39 (8th Cir.1995)). “[E]vidence that merely tells the jury what result

to reach is not sufficiently helpful to the trier of fact to be admissible.” Kostelecky v. NL Acme

Tool/NL Indus., Inc., 837 F.2d 828, 830 (8th Cir. 1988) (citing Hogan v. American Telephone and

Telegraph Co., 812 F.2d 409, 411–12 (8th Cir.1987)). Moreover, “[a]bsent any need to clarify or

define terms of art, science, or trade, expert opinion testimony to interpret contract language is

inadmissible. Jackson v. Mizuho Orthopedic Sys., Inc., 2012 WL 13028557, at *3 (citing N. Am.

Specialty Ins. Co. v. Myers, 111 F.3d 1273, 1281 (6th Cir. 1997)).

        Howarth’s report contains numerous inadmissible legal conclusions. Throughout his

report, Howarth opines as to the meaning of contract terms and claims that Travelers violated

insurance industry standards and acted unreasonably and in bad faith.                      These opinions are

inadmissible because they invade the province of the jury who should be the ultimate trier of fact,

not an expert such as Howarth. Accordingly, Howarth’s legal conclusions should be excluded as

they attempt to usurp the Court’s function. See e.g., In re: Acceptance Insurance Companies

Securities Litigation, 423 F.3d 899 (8th Cir. 2005) (affirming district court’s holding and finding

that “[t]he opinions themselves were legal conclusions about the facts of the case as presented to

the experts by the shareholders. As a result, the expert opinions were merely opinions meant to

substitute the judgment of the district court.”). 1



        1
            In J.E. Jones Const. Co. v. Marsh USA, Inc., 2008 WL 2225732 (E.D.Mo. 2008), a plaintiff retained an
insurance broker to provide expert opinions as to whether defendant breached its duties under an agreement between
the parties. J.E. Jones, 2008 WL 2225732 at *1. There, the United States District Court for the Eastern District of
Missouri excluded the broker’s testimony because his opinions were legal conclusions which invaded the province of
the jury. Id. Even though the broker had years of experience and was familiar with similar agreements, he was not
                                                        13


            Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 13 of 24
                  1.       Howarth’s Legal Conclusions as to Contract Construction and
                           Interpretation Are Due to be Excluded

    Howarth proposes to testify:

        The Metropolitan buildings were insured by Travelers at the time of this loss on an “all
         risk” basis. This means that essentially, all risks of physical loss are covered unless
         otherwise excluded in the policy. Adjusters are trained that in this circumstance the starting
         point is one of coverage. Under “all risk” policies the burden is placed upon the
         adjuster/Carrier to determine if and prove that one or more of the specific exclusions in the
         policy apply before any claim denial or claim limitation should be imposed, but the starting
         point for any claim is one of coverage.

        The decision by Travelers to not allow this policyholder to enjoy their right to Appraisal,
         as provided for in their policy, was not proper or good and violates the requirement of good
         faith claims handling.

Ex. 3, p. 5.

         In Jackson v. Mizuho, this Court granted the defendant’s motion to exclude plaintiff’s

expert witness’s testimony which contained numerous inadmissible legal conclusions. Mizuho

Orthopedic Sys., Inc., 2012 WL 13028557, at *4. There, this Court noted that “an expert's legal

opinion on the meaning of contract terms is an invasion of a court's authority to instruct the jury

on the applicable law and is inadmissible under Rule 702.” Id. at *3. In granting the motion to

exclude, this Court stated that the proffered expert opinion was not offered ‘for the limited

purposes of clarifying or defining terms of art or trade or explaining custom or practice; rather, the

majority of [the expert’s] opinion interprets the [contract’s] language and offers legal conclusions

as to . . . the intent of the parties . . . and the respective rights and obligations of the parties.” Id..

In turn, this Court held that such expert opinion testimony was inadmissible. Id. at 4.




qualified to testify as to what constitutes a breach of a duty. Id. The Court noted that broker’s testimony would only
serve to advise the trier of fact as to what conclusion to reach, rather than to assist the trier of fact. Id.

                                                         14


          Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 14 of 24
       This Court reached the same result in American Home Assurance Company v. The Federal

Insurance Company, No. 06-3237-CV-W-FJG, 2007 WL 1459816 (W.D. Mo. May 15, 2007).

There, plaintiff’s proffered expert opinion merely provided a “legal opinion . . . [as to how

settlement proceeds] should be paid amongst the parties based on the expert’s interpretation of the

insurance policy.” Am. Home Assur. Co., 2007 WL 1459816, at *2. In granting defendant’s motion

to exclude plaintiff’s expert opinion, this Court noted that “plaintiff's expert only mention[ed]

industry custom and practice in three sentences in his opinion. If plaintiff's expert opinion were

simply reduced to defining technical terms and explaining industry custom and practice, plaintiff's

expert opinion would amount to one short paragraph at best.” Id. at *4.

       Howarth’s expert opinion is the simplistic conclusion that the policy at issue provides

coverage for Plaintiff’s claimed damages, but Howarth fails to cite a single provision of the policy.

Moreover, with regard to Plaintiff’s right to appraisal and the policy’s grant of coverage, such

“opinions” are nothing more than impermissible legal conclusions about an issue of law – the

interpretation of the insurance policy at issue. See, e.g., Am. Home Assur. Co., 2007 WL 1459816,

at *3 (citing See U.S. Fid. & Guar. Ins. Co. v. Commercial Union Midwest Ins. Co., 430 F.3d 929,

937 (8th Cir. 2005)) (“[I]nterpretation of an insurance contract is a question of law. The Court

cannot allow plaintiff's expert to supplement nor substitute the role of this Court.”).

       Applying these same principles, district courts have consistently struck Mr. Howarth’s

proffered expert testimony to the extent that he attempted to testify as to legal opinions. For

example, the Western District of Kentucky excluded Howarth's opinions which focused “on how

the policy terms should be construed” and whether defendant’s actions in handling the claim

constituted bad faith. Carneal, 2013 WL 5939879, at *4 (excluding Howarth’s “opinions which

said nothing of the factual dispute that must be decided by the jury and are, in effect, little more

                                                 15


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 15 of 24
than legal conclusions as to the construction and interpretation of the insurance policy”).

Similarly, the Northern District of Alabama has struck Howarth’s opinions on two separate

occasions. First, in Cole v. Owners Insurance, 326 F. Supp. 3d 1307, 1320 (N.D. Ala. Mar. 29,

2018), the Northern District of Alabama struck Mr. Howarth's opinion to the extent that he testified

as to legal questions, and most recently, in Haman, Inc. v. Chubb Custom Ins. Co., No. 2:18-CV-

01534-KOB, 2021 WL 913338, at *4 (N.D. Ala. Mar. 10, 2021), Howarth was again precluded

from testifying as to the very matters on which he seeks to opine in the present case.

       Because the vast majority of Howarth’s proffered expert opinion contains little more than

numerous inadmissible legal conclusions which will not assist the trier of fact., this Court should

likewise exclude his Howarth’s opinions.

               2.      Howarth’s Statements Regarding Intent and Travelers Investigation
                       and Handling of the Claim Are Due to Be Excluded

       “[E]xpert opinion testimony about the intent of parties is inadmissible.” Mizuho

Orthopedic Sys., Inc, 2012 WL 13028557, at *3; See Hallmark Cards, Inc. v. Monitor Clipper

Partners, LLC No. 08-0840-CV-W-ODS, 2012 WL 3047308, at *6 (W.D. Mo. July 25, 2012)

(“experts cannot offer opinions regarding historical facts or matters of intent, motivation, or other

thought processes”). “No expert . . . knows a party's state of mind. Accordingly, an expert's

speculation regarding an individual's ‘motive, intent, or state of mind’ should be excluded from

evidence.” In Re RFC & ResCap Liquidating Tr. Litig., No. 13-CV-3451 (SRN/HB), 2018 WL

4489685, at *15 (D. Minn. Sept. 19, 2018) (quoting In re Baycol Prod. Litig., 532 F. Supp. 2d

1029, 1054 (D. Minn. 2007)) (internal citation omitted).

       Though Howarth may attempt to offer his opinion under the guise of industry practice,

Howarth does cite any specific standards or procedures in his report. Instead, Howarth’s report is



                                                 16


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 16 of 24
replete with blanket statements regarding Travelers’ intent and claims handling including, but not

limited, to the following:

      The Travelers adjusting team did not attempt in good faith to effectuate a prompt, fair and
       equitable settlement of this claim.

      The omissions are so numerous and egregious that they lead one to wonder if these
       omissions were intentional. This approach to handling a property damage insurance claim
       is not good faith conduct, from an adjuster’s perspective, whether intentional or not.

      An extreme undervaluation of a fire loss that results from careless and inadequate
       investigative work is not good faith claims handling. Failing to implement and adopt
       standards for the proper investigation of a claim is not in the best interest of the
       policyholder. Denying claims or portions of claims without conducting reasonable
       investigations based upon available information should not happen, not ever. People buy
       insurance coverage to help them quickly in time of severe crisis following a major fire loss
       like this one.

Ex. 3, pp. 4-5.

       As stated, Howarth’s report does not identify applicable industry standards, so any opinions

as to Travelers’ investigation and handling of the claim are meaningless. Throughout Howarth’s

report, he seemingly attempts to opine that Travelers’ actions were not in accordance with industry

standards, customs, and practices, yet notably, Howarth fails to identify any specific standard or

cite any rule or other authority supporting his opinions. Howarth’s report essentially seeks to have

this Court “take his word for it.” To find such testimony reliable, the Court would have to do just

that and would have to “take a leap of faith” and rely on Howarth’s mere ipse dixit and assurance

that his testimony is based on accepted standards.

       Applying Jackson and American Home Assurance Company, Howarth’s opinions

regarding Travelers’ intent and Travelers’ investigation and handling of the claim should likewise

be excluded. Under the Federal Rules of Evidence and well-established precedent of this Court,

such opinions are inadmissible. See Hogan v. AT&T, 812 F.2d 409, 411 (8th Cir. 1987) (trial court


                                                17


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 17 of 24
may exclude opinion testimony if it is so couched in legal conclusions that it supplies the fact

finder with no information other than what the witness believes the verdict should be).

         D.     Howarth’s “Summary of Opinions About the Handling of the Fire Claim”
                are not Based on Sufficient Facts

         Similar to Howarth’s opinions regarding causation, Howarth fails to consider relevant facts

and fails to reference a single policy provision, insurance regulation, or industry standard. “A

proper expert opinion on this type of issues would typically cite the sections of the policy that

would be applicable to the plaintiffs’ claims, and then would apply the relevant policy provisions

to the facts of the case.” Tactical Stop-Loss, 2010 WL 427779, at *6.

         In Tactical Stop-Loss, Plaintiff’s proffered expert report “made a bald conclusion on an

ultimate issue . . ., without performing any intervening analysis as to why th[e insurance] claim

ought to be paid.” Similar to the report at issue in Tactical Stop-Loss, Howarth’s report fails to

address the factual issues surrounding Plaintiff’s claim. These factual issues, ignored by Howarth,

dictate whether Travelers’ actions deviated from insurance industry customs and practices, which

if considered would demonstrate Travelers complied with such standards. Howarth’s failure to

cite a single industry practice, unfair trade practice provision, insurance regulations, or any

portions of the policy renders Howarth’s opinions as to Travelers’ investigation and adjustment of

the claim inadmissible because such opinions are not based on sufficient facts. Accordingly,

Howarth’s report is due to be struck, and Howarth should be excluded from testifying as to any

opinion contained within his summary of opinions regarding Travelers’ investigation and handling

of Plaintiff’s claim.

    E.          Howarth’s Opinions are Inadmissible Due to Plaintiff’s Failure to Comply
                with the Requirements of Federal Rule of Civil Procedure 26(a)(2).




                                                 18


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 18 of 24
       Rule 26(a)(2)(B) requires a party’s expert witness report contain, in part, the following:

“(i) a complete statement of all opinions the witness will express and the basis and reasons for

them; (ii) the facts or data considered by the witness in forming them; and (iii) any exhibits that

will be used to summarize or support them.” Fed. R. Civ. P. 26(a)(2)(B). In addition, the Court’s

Amended Scheduling Order set forth strict requirements regarding expert testimony and the

submission of expert reports. (Doc. 44, pp. 4-5 ¶ 7). For example, the Initial and Amended

Scheduling Order states that “One of the purposes of the Rule 26(a)(2)(B) expert report is to set

forth the substance of a direct examination. If properly done, the expert report should eliminate

the need for deposing some experts. Consequently, detailed statements in the report are essential.”

(Doc. 44 p. 5 ¶ 7(b)).

       As detailed above, although unqualified to offer expert testimony as to the disputed cause

of loss, Howarth did not provide an expert report containing his cause of loss opinions, the basis

for those opinions, the facts or data he considered in forming those opinions, or exhibits used to

summarize or support his opinions. With regard to valuation, the only area in which Howarth is

qualified to offer an expert opinion, he simply provided a dollar amount of claimed damages to

restore the property to its condition prior to the September 2018 fire. Notably, Howarth does not

state that this amount is the total amount Plaintiff is entitled to recover under the policy. Moreover,

Howarth qualifies his valuation opinion and states that the claimed valuation of damages is “the

best [he] can determine at this time” and failed to supplement his report to provide a finalized

computation of Plaintiff’s claimed damages. Ex. 3, p. 4.

       The requirement of full and complete disclosure of experts, and of the opinions they hold,

is not a mere recital in the litany of the pretrial schedule; rather, full and complete expert

disclosures are an express requirement of Rule 26(a)(2)(B). Upsher-Smith Labs, Inc. v. Mylan

                                                  19


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 19 of 24
Labs, Inc., 944 F. Supp. 1411 (D. Minn. 1996). Moreover, under Rule 37(c)(1), unless the non-

movant can show that its failure to disclose information required by Rule 26(a)(2) was

substantially justified or that such failure is harmless, exclusion of undisclosed information is

automatic. 1st Source Bank v. First Resource Fed. Credit Union, 167 F.R.D. 61 (N. D. Ind. 1996).

         Courts have consistently struck expert testimony for failure to comply with Rule 26(a)(2).

See China Res. Prods. (U.S.A.) Ltd. v. Fayda Int’l, Inc., 856 F.Supp. 856, 866-67 (D. Del. 1994)

(expert who did not provide report not allowed to testify); Upsher-Smith Labs., 944 F. Supp. at

1440 (striking experts whose uninformative, boilerplate reports wholly fail[ed] to disclose, in any

intelligible way, the facts and rationale … under[lying] the opinions expressed therein); 1st Source

Bank, 167 F.R.D. at 66 (precluding expert from testifying about subject merely listed in expert’s

report; listing subject is not the same as providing opinion and basis for opinion).

         Furthermore, Plaintiff and Howarth have failed to provide facts he considered in forming

his opinions. For example, Howarth’s “Principle Sources of Information Relied Upon in Reaching

My Opinions and Conclusions” includes various “categories” of sources including, but not limited

to, the following:

        Written Communications, that are in my file and that are between Bomasada associates
         and various parties, Maxus associates and various parties, Travelers, and the like.

        Numerous Miscellaneous Invoices related to the initial, temporary and permanent repairs
         to the building phases.

        Numerous documents, related to the loss of income being suffered by the insured that are
         in my file, as well as discussions had with the insured’s associates knowledgeable of the
         loss of income damages.

        Numerous Narratives, Memos and the like, that I requested from Bomasada, Maxus and
         others with information about circumstances, expenses, questions, valuations and events
         surrounding this fire loss, all of which are in my file.

Ex. 4.

                                                 20


         Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 20 of 24
        With regard to written communications, documents initially produced by a third party

pursuant a subpoena duces tecum revealed that Howarth exchanged or was involved in over 1,000

emails with Plaintiff, the named insured, and/or claims consultants in his role as an appraiser. Ex.

5. Although Plaintiff produced some of these emails following the third party’s production of

documents, despite specific requests for Howarth’s expert reliance materials, Plaintiff has failed

to produce these documents as well as other “categories” of documents detailed in Howarth’s

“Principle Sources of Information Relied Upon in Reaching My Opinions and Conclusions.”

        This failure to produce Howarth’s expert reliance materials and failure to provide an expert

report including his cause of loss opinions was not substantially justified nor was it harmless.

Because of Howarth’s failure to comply with the disclosure requirements of Rule 26, Travelers

will be unable to effectively depose Howarth regarding his cause of loss opinions or to rebut them

at trial.     See Tactical Stop-Loss LLC, 2010 WL 427779, at *1 (“[T]he purpose of

these expert witness disclosures is to allow ‘the opposing party a reasonable opportunity to prepare

for effective cross-examination and perhaps arrange for expert testimony from other witnesses.’”)

(quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 953 (10th Cir.2002)). Furthermore, Plaintiff

has not attempted to cure these defects. See Id. (granting defendant’s motion to strike expert

testimony where plaintiff failed to meet requirements of Rule 26 and following notice, took no

steps to cure these defects). Accordingly, Howarth’s report is due to be struck in its entirety for

failure to comply with the mandatory requirements of Rule 26 and the Court’s Amended

Scheduling Order, and Howarth should be precluded from offering any expert testimony.

IV.     CONCLUSION

        As the foregoing reasons demonstrate, Howarth’s proffered opinion testimony is

inadmissible, and his report is due to be struck in its entirety. With regard to causation, Howarth

                                                21


            Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 21 of 24
is not qualified to offer an expert opinion as to the disputed cause of loss issues. Notwithstanding

Howarth’s lack of qualifications, he has provided no basis for his opinions as to causation.

       Second, the majority of Howarth’s proffered opinions are inadmissible legal conclusions

and invade the province of the jury. Such testimony is only intended to advise the trier of fact as

to what ultimate conclusion to reach. Howarth’s “testimony as to what the law requires, allows, or

prohibits; or testimony about what a court likely would decide on a question of law” should be

excluded as it “exceed[s] the province of an expert witness.” See Union Pac. R.R. Co. v. Colony

Nat'l Ins. Co., No. 8:13CV84, 2018 WL 1054315, at *3 (D. Neb. Feb. 23, 2018). Moreover, similar

to Howarth’s opinions regarding causation, Howarth fails to cite to a single policy provision,

insurance regulation, or industry custom and practice. Howarth’s failure to apply the policy and

industry standards to the facts of the case fails to satisfy the requirements of Rule 403, Daubert,

and established precedent of this Court.

       Furthermore, Howarth’s report fails to satisfy the express and mandatory requirements of

Federal Rule of Civil Procedure 26(a)(2)(B) and the Court’s Amended Scheduling Order.

Accordingly, Howarth’s report is due to be struck in its entirety, and he should be precluded from

offering expert testimony in this case.

       WHEREFORE Travelers respectfully requests that Plaintiff’s expert witness disclosure of

Chuck Howarth be struck for the reasons set forth herein and that Plaintiff be enjoined from

proffering Chuck Howarth’s expert testimony.

                                              Respectfully submitted,

                                              s/ Brenen G. Ely
                                              Brenen G. Ely (pro hac vice)
                                              Kenneth W. Boyles, Jr. (pro hac vice)
                                              ELY & ISENBERG, LLC
                                              3500 Blue Lake Drive, Suite 345
                                              Birmingham, Alabama 35243
                                                22


        Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 22 of 24
                            Telephone: (205) 313-1200
                            Facsimile: (205) 313-1201
                            bely@elylawllc.com
                            kboyles@elylawllc.com

                            Dale L. Beckerman, MO Bar #26937
                            Daniel E. Hamann, MO Bar #28164
                            DEACY & DEACY, LLP
                            920 Main Street, Suite 1000
                            Kansas City, Missouri 64105
                            Telephone: (816) 421-4000
                            Facsimile: (816) 421-7880
                            dlb@deacylaw.com
                            deh@deacylaw.com

                            Attorneys for Defendant Travelers Property Casualty
                            Company of America




                              23


Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 23 of 24
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on April 9, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United States District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgpm.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com


                                                        s/ Brenen G. Ely
                                                        OF COUNSEL




                                                  24


           Case 4:20-cv-00095-FJG Document 74 Filed 04/09/21 Page 24 of 24
